Mr. Chief Justice Alvey
delivered the opinion of the Court.
This case is not materially different in its facts and state of record and the questions arising thereon, from the preceding case of District of Columbia v. Burgdorf, ante, p. 465, and the principles that governed in the decision of that case fully apply to and must govern in the decision of this. The difference in some of the facts in no way affects the application of the principles that belong to the two cases in common.
*483By the act of Congress of July 12, 1876 (19 St, ch. 83, sec. 18), it is provided that all laws and ordinances then in force in the city of Washington, relating to the payment and collection of water taxes, water rents and taxation foi water mains, should be and were thereby extended to and made operative over all parts of the District of Columbia where water taken from the United States aqueduct is used; and said taxes and rents, shall be payable and collectible therein in the same manner and at the same rate as in the city of Washington.
By force of this provision of the statute, all the terms and conditions of the statute law, including the provisions of the act of the Legislative Assembly of June 23, 1873, then in force and applicable in the city of Washington, relating to the water supply and water distribution, were extended over the entire District of Columbia, including Georgetown, where water taken from the United States aqueduct is used. This made applicable the provisions of the act of the Legislative Assembly of the 23d of June,. 1873 ; and as the question here relates to the validity of assessments made, or attempted to be made, upon a part of lot 252, in square 129, and sublots 268, 269, 271 and 272, in said square, and part of lot 274, in square 130, in the city of Georgetown, where water taken from the United States aqueduct is used, the question is, whether the act of the Legislative Assembly of June 23, 1873, has been complied with. And in respect to this question, the record shows an entire failure of conformity to the requirements of that act. It is admitted that as to none of the parcels of land mentioned in the petition for the writ, is there any record showing an assessment signed by the water registrar of the District, or a notice by him to the owners of the property to be assessed. The case is therefore fully within the decision of the preceding case of District of Columbia v. Burgdorf, and must be decided accordingly.

Judgment affirmed.